Citation Nr: 0930782	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the spine with spondylolisthesis (back disorder).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1951 to 
February 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The appeal was remanded by the Board for additional 
development in October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence shows that the Veteran's back disorder 
pre-existed service and was not aggravated beyond the natural 
progression of the disease during this period.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in October 2008 that fully addressed all 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  It advised him 
that he must show that his back disorder was made worse by 
military service.  The Veteran was also advised as to 
disability evaluations and effective dates in the October 
2008 letter.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA treatment records.  The Veteran was afforded 
a VA medical examination in April 2009.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran does not dispute that he entered service with a 
back disorder.  Rather, he argues that he is entitled to 
service connection as he was deemed fit for duty, 
subsequently reinjured his back in service, and was later 
discharged due to his back disorder.

Examination upon entry into service showed no evidence of 
back problems and no prior back disorder was noted.  In 
January 1954, the Veteran injured his back and 
spondylolisthesis was diagnosed.  Radiologic examination 
showed that the spondylolisthesis was probably old.  The 
Veteran reported that he had experienced back pain since an 
injury seven years prior.  In February 1954, a medical 
evaluation board found the Veteran's back disorder was not 
incurred in nor aggravated by active duty and the Veteran 
signed a statement to that effect  He was subsequently given 
a medical discharge.

VA treatment records show no treatment for back problems and 
a 2003 problem list contained no indication of back problems.  
The first complaints of back problems since service were on 
the Veteran's November 2003 application for benefits.

The only medical evidence in the file relating to whether the 
Veteran's back disorder was aggravated in service is 
unfavorable to the Veteran's claim.  This includes a VA 
examination and VA opinion.  The examination was in March 
2004.  The Veteran's range of motion was limited by pain.  He 
experienced spasms.  Radiologic examination showed moderate 
to severe degenerative disc disease with spondylolisthesis 
and relative stenosis.  The examiner stated the 
spondylolisthesis was a congenital problem which naturally 
detoriates further with degenerative arthritis, spur 
formation, and stenosis.  The VA opinion was prepared in 
April 2009.  The provider opined that the continuing pain in 
the Veteran's back indicated a chronic disorder, but that 
there was no evidence that the in service reinjury caused 
increased symptomatology beyond the natural progression of 
the disease.  There was not enough time on active duty to 
aggravate the disorder beyond this natural progression.  
Based on this examination and opinion, the Board finds the 
Veteran's back disorder pre-existed service and was not 
aggravated beyond the natural progression of the disease in 
service.

The only evidence supporting the Veteran's claim that the 
back disorder was aggravated in service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his back 
disorder was worsened beyond the natural progression of the 
disease are not probative as there is no evidence in the 
record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Further, nowhere in the evidence of record is 
there found any clinical notation suggesting that the 
Veteran's back disorder was worsened beyond the natural 
progression of the disease in service.
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's back disorder was not 
aggravated beyond the natural progression of the disease in 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim and service 
connection must be denied.


ORDER

Service connection for degenerative disc disease of the spine 
with spondylolisthesis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


